Case 5:16-cv-10444-JEL-MKM ECF No. 1548-8, PageID.60289 Filed 03/29/21 Page 1 of 7




                        Bednarz Decl.
                             EXHIBIT 1
       Case
3/25/2021       5:16-cv-10444-JEL-MKM ECF   No.
                                      Concerns   1548-8,
                                               mounting       PageID.60290
                                                        over requested attorney fees inFiled    03/29/21 Page 2 of 7
                                                                                        Flint case




FLINT WATER CRISIS


Concerns mount over attorney fees in
Flint water settlement. Here's why.
Paul Egan Detroit Free Press
Published 6:01 a.m. ET Mar. 23, 2021         Updated 10:15 a.m. ET Mar. 23, 2021


LANSING – Legal fees of up to $202.8 million requested by plaintiffs' attorney for settling
the Flint water crisis civil litigation have received most of the attention, but millions of
dollars in other fees and expenses are expected to eat into what Flint residents will eventually
receive.

How much those bills will amount to remains to be seen, but they are expected to far exceed
the nearly $7.2 million in expenses requested by attorneys in the case.

Money will be paid to a special master, a claims administrator, a notice administrator, a lien
resolution administrator, and a settlement planning administrator, to name a few.

More: Flint water crisis attorney fees: Who would get how much of the $203M, and why?

Meanwhile, opposition to the requested fees appears to be growing. State legislators from
both parties have introduced a resolution opposing them. And even Attorney General Dana
Nessel, who said she is barred under the settlement terms from opining on the fees, said last
week the request seems high to her.

It will be up to U.S. District Judge Judith Levy to decide whether to grant them.

A law professor at the University of Georgia says settlement of mass-tort lawsuits like the
$641.25-million Flint water case has grown into a huge and closely knit industry and can
often involve cronyism and excessive fees.

"The rules are few and you can get away with a little bit more mischief" than in a class-action
lawsuit, said Elizabeth Chamblee Burch, who is also the author of "Mass Tort Deals:
Backroom Bargaining in Multidistrict Litigation."

Mass-tort lawsuits, which are common in product liability cases, can involve large numbers
of individual plaintiffs who allegedly suffered different types and degrees of injury, while
https://www.freep.com/story/news/local/michigan/flint-water-crisis/2021/03/23/concerns-mounting-over-requested-attorney-fees-flint-case/4753904001/   1/6
       Case
3/25/2021       5:16-cv-10444-JEL-MKM ECF   No.
                                      Concerns   1548-8,
                                               mounting       PageID.60291
                                                        over requested attorney fees inFiled    03/29/21 Page 3 of 7
                                                                                        Flint case



class-actions suits, which must be certified by a judge, tend to treat all plaintiffs as one.

Both in terms of the lead attorneys and in terms of various private firms and
individuals hired to administer the settlements, "there is a small cadre of folks who get
appointed a bunch of times and there is very little transparency about how they are
appointed," Burch said. "A lot of it is about who you know."

Burch stressed that she was speaking about mass-tort settlements in general and not the
Flint case specifically.

In the Flint case, Levy selected highly regarded Michigan mediators/facilitators who are not
part of the national mass-tort industry — former U.S. Sen. Carl Levin of Detroit and former
Wayne County Chief Judge Pro Tem Pamela Harwood, who was raised in Flint and went to
high school there. Levy, and not the attorneys in the case, also selected the special
master, Deborah Greenspan of Washington, D.C., who "is not related to any party or counsel"
in the case and has "no financial or other interest that would create a conflict of interest,"
according to court records. Her primary job is tracking attorney fees and expenses.

Nessel, whose office represented the state defendants in the case, told a legislative committee
Tuesday she is barred under the terms of the settlement from weighing in on
the reasonableness of the requested fees, but she doubts Levy will approve what the lawyers
requested.

"For a case of this nature, and a settlement of that nature, is that a very high number? I
would suggest it seems like it," Nessel said at the House Appropriations Subcommittee on
General Government.

In other such cases, "what I normally see is they start with a really high number, knowing
that they're never going to end up with that number, because the court ultimately makes a
decision and generally cuts it down significantly."

On Thursday, Flint-area state representatives from both parties introduced a House
resolution calling for rejection of the fee request.

“First and foremost, money from this settlement should go to Flint children and families who
have had their lives forever changed by the decisions made during this crisis — not the out-
of-state attorneys who capitalized on this tragic situation,” said state Rep. David Martin, R-
Davison, the main sponsor of a resolution supported by every state representative from
Genesee County.
https://www.freep.com/story/news/local/michigan/flint-water-crisis/2021/03/23/concerns-mounting-over-requested-attorney-fees-flint-case/4753904001/   2/6
       Case
3/25/2021       5:16-cv-10444-JEL-MKM ECF   No.
                                      Concerns   1548-8,
                                               mounting       PageID.60292
                                                        over requested attorney fees inFiled    03/29/21 Page 4 of 7
                                                                                        Flint case



“The state must take action to ensure such a disproportionate amount of funds are not
awarded to attorneys over residents.”

Proposed attorney fees would consume about 32% of the total settlement. That percentage is
in line with or slightly below standard contingency fees in civil lawsuits, but experts said it is
a high percentage for a "mega-fund" class-action or mass-tort lawsuit, where fees are
typically capped at lower percentages as the total size of the settlement goes up.

Burch said she prefers to see the attorneys' percentage applied to the amount of the
settlement that remains after various expenses are deducted, rather than being applied to the
total amount, as is proposed in the Flint case. Applying lawyers' fee percentage to the net
settlement amount, rather than the gross amount, provides an incentive to keep expenses
down, she said.

In court filing, lawyers seek up to $202.8M in fees from Flint water settlement

More: Judge vows to listen to Flint residents on proposed $600M-plus settlement

In her 2019 book, Burch wrote that "the system for handling mass torts can fail the very
people it was meant to serve" because "backroom deals benefit all the regulars — plaintiffs'
lawyers, defendants and even judges."

"For their work on behalf of the plaintiffs," Burch wrote, "judicially appointed lead lawyers
receive hefty common-benefit fees ... on top of the attorneys’ fees from their own clients."
Defendants "resolve litigation with what may be relatively minimal expense." Judges "clear
their dockets and often receive favorable press and new high-profile cases.

Also, claims and settlement administrators (who often act a great deal like arbitrators) screen
claims and dole out settlement funds — all for a price. The mass-tort system’s private
underbelly is vast, and the bargains are far-reaching."

In a study recently published in the Columbia Law Review co-authored by Margaret Williams
of Johns Hopkins University, Burch acknowledged federal judges need assistance in such
cases, but said it is best for them to use magistrate judges whenever possible, rather than
special masters, because their salaries of about $200,000 a year are paid by the courts, not
the parties involved in the cases.

Though U.S. Magistrate Judge Mona Majzoub is listed on the Flint docket, she retired at the
end of 2019.

https://www.freep.com/story/news/local/michigan/flint-water-crisis/2021/03/23/concerns-mounting-over-requested-attorney-fees-flint-case/4753904001/   3/6
       Case
3/25/2021       5:16-cv-10444-JEL-MKM ECF   No.
                                      Concerns   1548-8,
                                               mounting       PageID.60293
                                                        over requested attorney fees inFiled    03/29/21 Page 5 of 7
                                                                                        Flint case



Levy appointed Greenspan as special master in July 2018, at a rate of $600 an hour, plus
reimbursement for expenses such as accountants, auditors, and clerical help. Under the
order, Greenspan was to submit monthly invoices, which were to be paid half by the
plaintiffs' counsel and half by the defense counsel. Those invoices are not now part of the
public court record, but are expected to face scrutiny in open court along with all expenses in
the case.

In an exhibit to the March request for fees and expenses, Florida attorney Theodore Leopold,
a co-lead class counsel, cited $926,343 in expenses for the special master and the two
facilitators, without breaking down how much had been paid for each to date.

Greenspan, of the Blank Rome law firm, earlier served as the special master for a settlement
program to distribute funds to more than 100,000 Vietnam veterans and as deputy special
master for the Sept. 11 Victim Compensation Fund of 2001, according to her biography.

The four lead lawyers involved in the case are also veterans of major class-action and mass-
tort cases. Michael Pitt, the only Michigan attorney among them, has been a speaker before
the industry association Mass Torts Made Perfect, and "has handled complex employment
litigation including nationwide class actions, group actions and multiple party cases on
behalf of employees from the lowest to highest levels of many of the largest companies in the
United States," according to his speaker biography.

Leopold, who, along with Pitt, is a "co-lead" attorney in the case, is also co-lead in a water
contamination case involving the Cape Fear River in North Carolina, according to his law
firm biography. Leopold also serves as lead counsel in class actions involving LensCrafters,
Polaris ATV and GM, and in 2010 obtained a $131 million jury verdict against Ford Motor
Co. in connection with a fatal 2001 rollover crash involving a Ford Explorer.

Hunter Shkolnik of Puerto Rico, one of two "co-liaison" attorneys in the Flint case, has also
been a speaker at a Mass Torts Made Perfect event, and "leads the discovery and trial teams
of various mass tort pharmaceutical and medical device litigations" at his firm, according to
his speaker bio.

Corey Stern of New Yok, the other co-liaison lead attorney, has also been a speaker at a Mass
Torts Made Perfect event and manages his firm’s lead poisoning, medical malpractice and
child advocacy department.

Many nonlegal private firms have been appointed to assist with the settlement. Burch said
that in general, in the other cases she has looked at, such firms are recommended or chosen
https://www.freep.com/story/news/local/michigan/flint-water-crisis/2021/03/23/concerns-mounting-over-requested-attorney-fees-flint-case/4753904001/   4/6
       Case
3/25/2021       5:16-cv-10444-JEL-MKM ECF   No.
                                      Concerns   1548-8,
                                               mounting       PageID.60294
                                                        over requested attorney fees inFiled    03/29/21 Page 6 of 7
                                                                                        Flint case



by the case attorneys and it is not clear there is any competitive process with respect to
proposals or fees.

That also appears to be the case in the Flint settlement, where court records show lead
attorneys recommended the companies, though the companies' fees are also expected to be
subject to scrutiny in open court.

In the Flint case, Archer Systems LLC was appointed as the claims administrator and QSF
(Qualified Settlement Fund) administrator and was appointed to serve with a firm called
Massive as the lien resolution administrator, to resolve situations in which creditors make
claims against settlement proceeds.

In a fee schedule filed in the case, Archer Systems cited fees of between $11.8 million and
$17.2 million for infrastructure and initialization, claims administration, and
QSF administration, depending on how many claimants are ultimately involved. The
company cited lien resolution fees of between $190 and $550 per lien.

Levy authorized a partial payment of $2.6 million to Archer on March 1.

Other private administrators to be paid in the case, all appointed by Levy after they were
named in requests filed by plaintiffs' attorneys, include notice administrator Epiq Class
Action and Claims Solutions, Inc., and settlement planning administrator Forge Consulting
LLC.

Their proposed fees were not immediately available Monday.

Pitt and Leopold did not immediately respond Monday to questions about whether there was
a comparison of service and fee proposals or any kind of competitive bidding prior to
selecting the companies.

Flint's water crisis began when a state-appointed emergency manager switched the city's
drinking water supply from Lake Huron water treated in Detroit to Flint River water treated
at the Flint Water Treatment Plant. It was intended as a temporary, cost-saving measure, but
turned out to be a disastrous mistake. The Michigan Department of Environmental Quality
has acknowledged it failed to require needed corrosion-control chemicals as part of the water
treatment process, resulting in lead leaching from pipes and fittings into the water system.

The state is paying $600 million of the settlement amount, with McLaren Hospitals and the
city of Flint paying $20 million each and $1.25 million coming from Rowe Professional
Services Co., which did engineering work related to the drinking water switch.
https://www.freep.com/story/news/local/michigan/flint-water-crisis/2021/03/23/concerns-mounting-over-requested-attorney-fees-flint-case/4753904001/   5/6
       Case
3/25/2021       5:16-cv-10444-JEL-MKM ECF   No.
                                      Concerns   1548-8,
                                               mounting       PageID.60295
                                                        over requested attorney fees inFiled    03/29/21 Page 7 of 7
                                                                                        Flint case



Staff writer Dave Boucher contributed to this report.

Contact Paul Egan: 517-372-8660 or pegan@freepress.com. Follow him on Twitter
@paulegan4. Read more on Michigan politics and sign up for our elections newsletter.

Become a subscriber.




https://www.freep.com/story/news/local/michigan/flint-water-crisis/2021/03/23/concerns-mounting-over-requested-attorney-fees-flint-case/4753904001/   6/6
